Election/Restrictions
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 (10/30/2020) are pending.

3.	Restriction to one of the following groups of invention is required under 35 U.S.C. 121:

I.	Claims 1-2, 5-6, 9, 11, 13-14 and 16-17 drawn to an isolated monoclonal antibody classified in class A61K 39/40, C07K2317/565

II.	Claims 3-4, 7-8, 10, 12, 15-16 and 18-19 drawn to isolated monoclonal antibody and a composition, classified in class A61K 39/40, C07K2317/565

III.	Claim 20 drawn to a method of detecting S.aureus in a sample classified in class G01N 33/56938


4.	The inventions are distinct, each from the other because of the following reasons:
Inventions of Groups I-II represent separate and distinct monoclonal antibodies which have different structures as noted by their specific CDRs.  These products are different to each other structurally, biochemically and functionally and are drawn to patentably distinct inventions which have materially different physical and chemical properties and structures.
Inventions I and III related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP â 806.05(h)). In the instant case the antibody
can be used in affinity chromatograph method to purify the antigen in addition to the materially different method of Groups III
 
 5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art in view of their different classification,  the prior 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of  invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
6.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP 821.04. Process claims that depend from or otherwise include all the Iimitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.1 16', amendments submitted after allowance are governed by 37 CFR 1 .312.
In the event of rejoinder, the requirement for restriction between the product
claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in Iight of  In re Ochiai In re Brouwer and 35 U.S.C. â 103(b),'' 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a Ioss of the right to rejoinder.

121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.)
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,



/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Padmavathi Baskar, Ph.D. (Microbiology and Immunology)